PER CURIAM.
William Louis Defreest, appellant/defendant, appeals from the revocation of his probation by the lower court. While we affirm the revocation of the appellant’s probation, we once again find it necessary to remand a case to the lower court with orders that the judgment be affirmed but that the imposition of costs against an insolvent defendant be stricken. Cox v. State, 334 So.2d 568 (Fla.1976), is very explicit. The trial court cannot impose court costs against a defendant who has been declared insolvent.
Accordingly, we remand this case to the lower court with the instructions that the imposition of costs against appellant be stricken. We otherwise affirm.
SCHEB, Acting C. J., and OTT and DAN-AHY, JJ., concur.